November 20, 2009

Mr. David M. Gunn
Beck, Redden & Secrest, L.L.P.
1221 McKinney, Suite 4500
Houston, TX 77010-2010

Mr. John B. McArthur
Hosie McArthur LLP
One Market
Spear Tower, 22nd Floor
San Francisco, CA 94105
Mr. David T. Bright
Watts Law Firm, L.L.P.
555 North Carancahua, Suite 1400
Corpus Christi, TX 78748-0801

Mr. Walter C. Thompson Jr.
Barkley & Thompson, L.C.
1515 Poydras St., Ste. 2350
New Orleans, LA 70112

RE:   Case Number:  07-0404
      Court of Appeals Number:  13-06-00048-CV
      Trial Court Number:  03-60079-4

Style:      EXXON MOBIL CORPORATION
      v.
      DAN GILL, ET AL.

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us   or   call   (512)463-1312   ext.   41367.
(Justice O'Neill and Justice Guzman not sitting)


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Cathy Wilborn  |
|   |Ms. Diana T.       |
|   |Barrera            |
|   |Mr. David Michael  |
|   |Rodi               |